DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant’s Amendment filed on 02/03/2022 in which claims 1-15 and 21-24 have been amended and entered of record.
Claims 9-15 and 21-24 have been amended to overcome the claim objections.  Based on the amended claims, the claim objections are withdrawn.
Applicant’s argument with respect to a casing can be a plurality of casing has been considered and persuasive, therefore, the 112(b) rejections are withdrawn.
Claims 1-24 are pending for examination.

Response to Argument
Applicant’s arguments with respect to the amended claims 1-15 and 21-24 have been considered but are moot in view of the new ground(s) of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding independent claims 1 and 5, the claims recite “the relay coil is used when necessary for improving power efficiency, and the relay coil is not used when it is not necessary”.  The current disclosure does not teach how the relay coil “is not used when it is not necessary”.  By nature, any relay coil that is share the same resonance frequency and is not capable to tune to a different resonance frequency will inherently couple to the wireless power transmitter and the wireless power receiver when placed in the vicinity of the wireless power transmission system. In this case, the disclosure does not disclose the relay coil(s) is/can be disable for the claimed feature of the relay coil is not used when it is not necessary.  The disclosure also fails to disclose that the wireless power transmitter and the wireless power receiver are tuned to difference resonance frequency for the claimed feature of relay coil is not used when it is not necessary.  
Regarding claims 2-4 and 6-24, the claims are rejected due to the rejection of claims 1 and 5 above.
Examiner’s Note
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 9-10, 13-14, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2011/0175455 by Hashiguchi; hereinafter “Hashiguchi” in view of US Patent Publication 20120001497 A1 by SADA et al.; hereinafter “SADA”.
Regarding claim 1, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-
a relay coil (Fig. 5, 411-1) that is coupled with the power transmission coil and the power reception coil using at least a magnetic field [0017]; and 
a relay circuit that (Fig. 5, circuitry associate with 411-1 [0099]) is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); wherein 
when k1 represents a coupling coefficient (coupling coefficient is an inherence of nature concurrent when coils being coupled with each other) between the power transmission coil and the power reception coil and k2 (in this case, the when transmission coil and receiving coil are coupled with each other, coupling coefficient is present between the coils [0047]) represents a coupling coefficient between the power transmission coil and the relay coil (in this case, the when transmission coil and relay coil are coupled with each other, coupling coefficient is present between the coils [0047]), a relationship k1 ≥ k2 holds true, and 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and 
Hashiguchi discloses the wireless power supply system of Fig. 5 with the power supplying desk/mat having a broad surface that housed a transmission coil and a plurality of relay coils and the receiving coil can be placed at any position including directly on top of the transmission coil 211.  Hashiguchi does not explicitly disclose the condition k1 ≥ k2 holds true which the receiving coil is placed directly above the transmission coil and the relay coil is used when necessary for improving power efficiency, and the relay coil is not used when it is not necessary.  
However, it is well known in the art that relay circuit is lossy due to component loss such as real impedance in the coil, therefore, highest efficiency is achieved without a relay circuit.  The reference of SADA is introduce to provide as an evidence.  SADA discloses when a relay power does not require, the power from the power transmitter can directly transferring power to the power receiver for more efficiency [0097]-[0098].  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed that maximum efficiency on the surface of the power supplying desk/mat is the location directly above the power transmitting coil 211, which the receiving power by the power receiving coil does not have to transmit through a coupling coil, therefore, it would have been obvious to one of ordinary skill in the art to position the receiving coil 311 in the location directly above the transmitting coil if no other object being occupied at that location, and when the receiving coil is directly above the location, then the distance between the transmitting coil and the receiving coil 
Regarding claim 2, the combination of Hashiguchi and SADA discloses the wireless power supply system (Fig. 5) [0098]-[0099] according to claim 1 above, 
Hashiguchi also discloses wherein when k3 represents a coupling coefficient between the power reception coil and the relay coil  (in this case, the when receiving coil and relay coil are coupled with each other, coupling coefficient is present between the coils [0047]), a relationship k3 ≥ k2 holds true  (Fig. 5 shows the power supplying desk/mat where receiving coil 311 is on top of relay coil 411-1 and the distance between receiving coil 311 to the relay coil 411-1 is roughly equal to the distance from the relay coil 411-1 to the transmitting coil 211 thus the relationship k3 ≥ k2 holds true).
Regarding claim 9, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 1 above, Hashiguchi also discloses the power transmission device further comprising: 
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260 Docket No. 002000-MM0466 
a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the 
Regarding claim 10, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 2 above, Hashiguchi also discloses the power transmission device further comprising: 
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 
a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 16, the combination of Hashiguchi and SADA discloses the wireless power supply system employing a magnetic resonance technique according to claim 9 above, in embodiment of Fig. 5, Hashiguchi discloses the power transmitting device sharing the same casing with the power repeating device.  In the embodiment of Fig. 5, Hashiguchi does not disclose the casing is formed of a first casing that houses the power transmission coil and a second casing that houses the relay coil and the relay coil, and the second casing is configured so as to be separable from the first casing.  
Regarding claim 17, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the first casing includes an arrangement part (Fig. 2 and Fig. 5, has top and bottom arrangement) [0099] configured such that the relay coil or the power reception coil is arranged at such a position with respect to the power transmission coil that coil openings thereof overlap in plan view (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 18, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the first casing includes an arrangement part (Fig. 2 and Fig. 5, has top and bottom arrangement) [0099].  
Hashiguchi also discloses the wireless power supply system of Fig. 5 with the power supplying desk/mat having a broad surface that housed a transmission coil and a plurality of relay coils and the receiving coil can be placed at any position including 
Regarding claim 19, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the second casing includes an arrangement part (Fig. 2 and Fig. 5, has top and bottom arrangement) [0099] arranged at a position such that a coil opening of the relay coil overlaps a coil opening of the power transmission coil or the power reception coil in plan view (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the relay coil 411-1).
Regarding claim 20, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 16 above, Hashiguchi further discloses the second casing includes an arrangement part (Fig. 2 and Fig. 5, has top and bottom arrangement) [0099] configured such that the power transmission coil or the power reception coil is arranged parallel to the relay coil (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the relay coil 411-1).
Regarding claim 21, the combination of Hashiguchi and SADA discloses the wireless power supply system employing a magnetic resonance technique according to claim 1 above, Hashiguchi also discloses the wireless power supply system further comprising: 
a first casing that houses the power transmission coil and the relay coil [0099]; and 
a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].
Regarding claim 22, the combination of Hashiguchi and SADA discloses the wireless power supply system employing a magnetic resonance technique according to claim 2 above, Hashiguchi also discloses the wireless power supply system further comprising: 
a first casing that houses the power transmission coil and the relay coil [0099]; and 
a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].
Regarding claim 5, Hashiguchi discloses a wireless power supply system (Fig. 5) [0098]-[0099] employing a magnetic resonance technique [0099] in which high-frequency power is wirelessly supplied [0032] from a power transmission device (Fig. 4, 20C) [0098] that includes a power transmission coil (Fig. 5, Fig. 4, 211) to a power reception device (Fig. 5, 30D; Fig. 4, 30) that includes a power reception coil (Fig. 5, Fig. 4, 311) that is at least magnetically coupled with the power transmission coil [0017], the wireless power supply system comprising ([0086], [0091], [0095], [0098], indicate the power transmitter, relay, and receiver are the same, the differences are the mechanical controlling of the relay coil(s) and integration of the system): 
a relay coil (Fig. 5, 411-1) that is coupled with the power transmission coil and the power reception coil using at least a magnetic field [0017]; and 
a relay circuit that (Fig. 5, circuitry associate with 411-1 [0099]) is connected to the relay coil and forms a resonant circuit together with the relay coil (411-1 is a resonance coil [0101]); wherein 
the power transmission coil and the relay coil are housed in a first casing [0099], 
the reception coil is housed in a second casing [0100] that is different from the first casing [0099] [0100], 
when d1 represents a shortest distance between the power transmission coil and the power reception coil (Fig. 5, linear distance from 211 to 311) and d2 represents a shortest distance between the power transmission coil and the relay coil (Fig. 5, linear distance from 211 to 411-1), a relationship d1 ≤ d2 holds true, and 
the relay coil (Fig. 5, 411-1) is provided at a position that is between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a 
Hashiguchi discloses the wireless power supply system of Fig. 5 with the power supplying desk/mat having a broad surface that housed a transmission coil and a plurality of relay coils and the receiving coil can be placed at any position including directly on top of the transmission coil 211.  Hashiguchi does not explicitly disclose the condition d1 ≤ d2 holds true, and the relay coil is used when necessary for improving power efficiency, and the relay coil is not used when it is not necessary. 
However, it is well known in the art that relay circuit is lossy due to component loss such as real impedance in the coil, therefore, highest efficiency is achieved without a relay circuit.  The reference of SADA is introduce to provide as an evidence.  SADA discloses when a relay power does not require, the power from the power transmitter can directly transferring power to the power receiver for more efficiency [0097]-[0098].  Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed that maximum efficiency on the surface of the power supplying desk/mat is the location directly above the power transmitting coil 211, which the receiving power by the power receiving coil does not have to transmit through a coupling coil, therefore, it would have been obvious to one of ordinary skill in the art to position the receiving coil 311 in the location directly above the transmitting coil if no other object being occupied at that location, and when the receiving coil is directly above the location, then the distance between the transmitting coil and the receiving coil 
Regarding claim 6, the combination of Hashiguchi and SADA discloses The wireless power supply system according to claim 5 above,
Hashiguchi also discloses when d3 represents a shortest distance between the power reception coil and the relay coil (Fig. 5, linear distance from 311 to 411-1), a relationship d3 ≤ d2 holds true (Fig. 5 shows 311 to 411-1 about equal distance from 211 to 411-1, thus d1 ≤ d2 holds true). 
Regarding claim 13, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 5 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260  7Application No. 16/125,260 Docket No. 002000-MM0466 
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 14, the combination of Hashiguchi and SADA discloses the power transmission device of the wireless power supply system according to Claim 6 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).

Claim(s) 3-4, 7-8, 11-12, 15, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi and SADA in view of US Patent Publication 20170054329 by YOU et al.; hereinafter “YOU”.
Regarding claim 3, the combination of Hashiguchi and SADA discloses the wireless power supply system according to claim 2 above, wherein 
the relay coil comprises a plurality of relay coils (Fig. 5, 411-1 and 411-2) 
the relay circuit comprises a plurality of relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils (411-1 and 411-2 are resonance coils [0101]), 
among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay 
when k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 ≥ k4 holds true, 
and the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).
Hashiguchi discloses a plurality of relay coils, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. 
YOU discloses a wireless power transfer system that have a plurality of relay coils and the adjacent relays coils are coupling to each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with a power transmission coil (Fig. 4, 110) using at least a magnetic field [0017], and one relay coil (Fig. 4, 200-4) among the plurality of relay coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300)  using at least a magnetic field [0054], and 

It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k3 represents a coupling coefficient between the coupling relay coil and the power reception coil and k4 represents a coupling coefficient between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship k3 ≥ k4 holds true.  Doing so would allow transferring wireless power to more devices and more freedom of placing devices on the power 
Regarding claim 4, the combination of Hashiguchi and SADA discloses the wireless power supply system according to claim 3 above, Hashiguchi further discloses wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 5, 211) using at least a magnetic field [0017], and one relay coil (Fig. 5, 411-4) among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil (Fig. 5, 411-4) that is coupled with the power reception coil (Fig. 5, 311) using at least a magnetic field [0017], and 
when k5 represents a coupling coefficient between the coupling relay coil and the power reception coil, a relationship k5 ≥ k4 holds true.
Hashiguchi discloses a plurality of relay coils, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. 
YOU discloses a wireless power transfer system that have a plurality of relay coils and among the plurality of relay coils, adjacent relay coils (Fig. 4, 200-1 to 200-4) are coupled with each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 4, 110) using at least a magnetic field [0054], and one relay coil (Fig. 4, 200-4) among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300) using at least a magnetic field [0054], and 
when k4 represents a coupling coefficient (Fig. 4, coupling coefficient of 200-1 and 200-4 based on the distance between the two coils) between a relay coil (Fig. 4, 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay Docket No. 002000-MM0466coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and 
when k4 represents a coupling coefficient between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil and k5 represents a coupling coefficient between the coupling relay coil and the power reception coil, a relationship k5 ≥ k4 holds true.  Doing so would allow transferring wireless power to more devices and more freedom of placing devices on the power 
Regarding claim 7, the combination of Hashiguchi and SADA discloses the wireless power supply system according to claim 6 above, wherein 
the relay coil comprises a plurality of relay coils (Fig. 5, 411-1 and 411-2); and 
the relay circuit comprises a plurality of relay circuits (Fig. 5, circuitry associate with 411-1 and 411-2 [0099]) that are respectively connected to the plurality of relay coils and respectively form resonant circuits together with the relay coils (411-1 and 411-2 are resonance coils [0101]); wherein among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil (Fig. 5, 411-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 5, 211) using at least a magnetic field [0017], and one relay coil  (Fig. 5, 411-1) among the plurality of relay coils is a coupling relay coil (Fig. 5, 411-1) that is coupled with the power reception coil (Fig. 5, 311) using at least a magnetic field [0017], 
when d4 represents a shortest distance between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship d3 ≤ d4 holds true, and 5Application No. 16/125,260 Docket No. 002000-MM0466 
the plurality of relay coils include at least one relay coil (Fig. 5, 411-1) that is provided at a position between the power transmission coil (Fig. 5, 211) and the power reception coil (Fig. 5, 311) and that is a position other than along a shortest distance between the power transmission coil and the power reception coil (Fig. 5, 411-1 path between 211 to 411-1 to 311 is longer than the shortest distance between the power transmission coil and the power reception coil).  

YOU discloses a wireless power transfer system that have a plurality of relay coils adjacent to each other (Fig. 4, 200-1 to 200-4).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified Hashiguchi to incorporate the teaching of YOU and provide the plurality of relay coils adjacent to each other and having equal spacing in order to have:   among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, one relay coil among the plurality of relay coils is coupled with the power transmission coil using at least a magnetic field, and one relay coil among the plurality of relay coils is a coupling relay coil that is coupled with the power reception coil using at least a magnetic field, and when d3 represents a shortest distance between the coupling relay coil and the power reception coil and d4 represents a shortest distance between a relay coil that is downstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil, a relationship d3 ≤ d4 holds true based on the teaching the middle point between coils to achieve maximum efficiency.  Doing so would allow transferring wireless power to more devices and more freedom of placing devices on the power supplying desk/mat in different location with high efficiency power transfer due to more relay coils at different locations. 
Regarding claim 8, Hashiguchi discloses the wireless power supply system according to claim 7, 
when d5 represents a shortest distance between the coupling relay coil and the power reception coil, a relationship d5 ≤ d4 holds true.
Hashiguchi discloses a plurality of relay coils, Hashiguchi does not disclose the plurality of relay coils are adjacent to each other. 
YOU discloses a wireless power transfer system that have a plurality of relay coils and among the plurality of relay coils, adjacent relay coils (Fig. 4, 200-1 to 200-4) are coupled with each other using at least a magnetic field [0054], one relay coil (Fig. 4, 200-1) among the plurality of relay coils is coupled with the power transmission coil (Fig. 4, 110) using at least a magnetic field [0054], and one relay coil among the plurality of relay coils is a coupling relay coil (Fig. 4, 200-4) that is coupled with the power reception coil (Fig. 4, 300) using at least a magnetic field [0054], 
when d4 represents a shortest distance between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil (Fig. 4, distance between 200-1 and 200-4) and d5 represents a shortest distance between the coupling relay coil and the power reception coil (Fig. 4, distance between 200-4 and 300), a relationship d5 ≤ d4 holds true (Fig. 4, distance between 200-1 and 200-4 is greater than the distance between 200-4 and 300, thus d5 ≤ d4 holds true).
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to have modified to incorporate the teaching of and provide additional relay coils next to each other in order to have: among the plurality of relay coils, adjacent relay coils are coupled with each other using at least a magnetic field, 
when d4 represents a shortest distance between a relay coil that is upstream of the coupling relay coil, among the plurality of relay coils, and the coupling relay coil and d5 represents a shortest distance between the coupling relay coil and the power reception coil, a relationship d5 ≤ d4 holds true.  Doing so would allow transferring wireless power to more devices and more freedom of placing devices on the power supplying desk/mat in different location with high efficiency power transfer due to more relay coils at different locations.
Regarding claim 11, the combination of Hashiguchi, SADA and YOU discloses the power transmission device of the wireless power supply system according to Claim 3 above, Hashiguchi also discloses the power transmission device further comprising: 
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260 Docket No. 002000-MM0466 
a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 12, the combination of Hashiguchi, SADA and YOU discloses the power transmission device of the wireless power supply system according to Claim 4 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260 Docket No. 002000-MM0466 
a casing that houses the power transmission coil and the relay coil [0099] and has an arrangement part (Fig. 5, top of power supplying desk/mat) [0099] on which the power reception coil that is coupled with the power transmission coil using at least a magnetic field is to be arranged (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 15, the combination of Hashiguchi, SADA and YOU discloses the power transmission device of the wireless power supply system according to Claim 7 above, Hashiguchi also discloses the power transmission device further comprising:
a power transmission circuit (Fig. 1, 24) that is connected to the power transmission coil (Fig. 1, 24 is connected to 211) and supplies high-frequency power to the power transmission coil [0032] [0038]; and 6Application No. 16/125,260  7Application No. 16/125,260 Docket No. 002000-MM0466 
the power reception coil, that is coupled with the power transmission coil using at least a magnetic field [0041], is arranged on the first casing (Fig. 5, portable telephone set, a notebook type personal computer or a mouse as discloses in [0100] dispose on top of the power supplying desk/mat).
Regarding claim 23, the combination of Hashiguchi, SADA and YOU discloses the wireless power supply system employing a magnetic resonance technique according to claim 3 above, Hashiguchi also discloses the wireless power supply system further comprising: 
a first casing that houses the power transmission coil and the plurality of relay coils [0099]; and 
a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].
Regarding claim 24, the combination of Hashiguchi, SADA and YOU discloses the wireless power supply system employing a magnetic resonance technique according to claim 4 above, Hashiguchi also discloses the wireless power supply system further comprising: 
a first casing that houses the power transmission coil and the plurality of relay coils [0099]; and 
a second casing [0100], that is different from the first casing and houses the reception coil [0099] [0100].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836